DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 05/25/2022.
	Claims 1-20 are pending.
	Claims 1 and 3 are currently amended.
Claims 1-20 are currently under consideration to the extent that they read upon Applicant’s elected species.
It is noted that Applicant elected:
1) The method steps b), c), and d).
2) That the plant being treated is blueberries.
3) That the compound is solid.
4) That the fungicide is benzoxaborole, wherein it is noted that Applicant was required to elect a “specific fungicide compound”, wherein Applicant elected a class, namely benzoxaborole.  As such, it is deemed that Applicant is asserting that the class of benzoxaborole compounds are obvious variants of each other.  It is noted that benzoxaborole is being considered a species of oxoborole from claim 7.
5) Applicant did not elect any specific additional components to be present.
6) The plant pathogen as being Botrytis spp., wherein it is noted that Applicant was required to elect a “specific plant pathogen”, wherein Applicant elected a group of species, namely Botrytis spp..  As such, it is deemed that Applicant is asserting that the group of Botrytis spp. pathogens are obvious variants of each other.  
7) The chamber is sealed.
8) The chamber is semipermeable.  

Claim Objections
Claim 15 is objected to because of the following informalities:  the species of Penicillium expansum is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a method of treating plants or plant parts with an antimicrobial treatment comprising”, and then step a) recites “preparing the antimicrobial treatment comprising a fungicide”, and step b) recites “volatilizing the antimicrobial treatment to form a vapor”, however, it is unclear if what is being administered is “an antimicrobial treatment”, because it appears that the antimicrobial treatment is both a final product that is used for treating plants or plant parts, as well as a starting material which is then modified.  In light of the ambiguity, the claims are being interpreted as if the first recitation of “an antimicrobial treatment comprising” is referring to the final product that is ultimately administered, whereas the two subsequent recitations of “the antimicrobial treatment” are referring to a starting material.  Appropriate correction is required.  
It is noted that claim 3 remains ambiguous since it refers to “the antimicrobial treatment”.  For the sake of compact prosecution, the recitation of “the antimicrobial treatment” in claim 3 is being interpreted as referring to the final product.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sholberg et al (HortScience).
Sholberg teaches placing fruit within a chamber, fumigating the fruit at a rate of 2-4 mg/L with fully vaporized hexanal, wherein the vaporization was done by heating and wherein the fumigation occurs in a chamber where the temperature is controlled to 5, 10, 15, or 20oC (see entire document, for instance, page 612, left column, first paragraph).  Sholberg teaches that hexanal vapor is successfully against Botrytis cinereal on apples (see entire document, for instance, page 611, middle column, first paragraph). It is noted that fumigating with a heated vapor into a cooled chamber will result in solids forming, further, the particle size is based on the condensation of the vapor, as such, the particle size would be particularly small.  Sholberg teaches the use of a sealed, airtight chamber and large fans in order to circulate the air (see entire document, for instance, page 612, left column, second paragraph).  It is noted that the specification does not specify what specifically the chamber is semipermeable to, but mentioned that plastic, glass, wood, and metal appear to qualify as being either semipermeable or impermeable.  It is noted that Sholberg teaches that the chamber is sealed and air-tight.  There is no indication that the chamber is impermeable to radiation, and as such, would reasonably be considered semipermeable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Sholberg et al (HortScience) and Maclean et al (US 2014/0349853).
Sholberg teaches placing fruit within a chamber, fumigating the fruit at a rate of 2-4 mg/L with fully vaporized hexanal, wherein the vaporization was done by heating and wherein the fumigation occurs in a chamber where the temperature is controlled to 5, 10, 15, or 20oC (see entire document, for instance, page 612, left column, first paragraph).  Sholberg teaches that hexanal vapor is successfully against Botrytis cinereal on apples (see entire document, for instance, page 611, middle column, first paragraph). It is noted that fumigating with a heated vapor into a cooled chamber will result in solids forming, further, the particle size is based on the condensation of the vapor, as such, the particle size would be particularly small.  Sholberg teaches the use of a sealed, airtight chamber and large fans in order to circulate the air (see entire document, for instance, page 612, left column, second paragraph).  It is noted that the specification does not specify what specifically the chamber is semipermeable to, but mentioned that plastic, glass, wood, and metal appear to qualify as being either semipermeable or impermeable.  It is noted that Sholberg teaches that the chamber is sealed and air-tight.  There is no indication that the chamber is impermeable to radiation, and as such, would reasonably be considered semipermeable.  Sholberg teaches that hexanal is a useful as providing “another useful mode of action for use in alteration with fludioxonil and pyrimethanil” (see entire document, for instance, page 614, middle column first paragraph).    
Sholberg, while teaching the instantly claimed method steps, does not directly exemplify all of the steps utilizing benzoxaboroles on blueberries, or the specifically identified particle size of the cooled vapor microparticles.  
Maclean teaches the use of benzoxaboroles and an antimicrobial agent on plants and plant parts (see entire document, for instance, Abstract).  Maclean teaches that the benzoxaboroles are useful for treating blueberries (see entire document, for instance, [0021], Table 17).  Maclean further teaches the benzoxaboroles compound of instant claim 12 is useful for treatment against Botrytis cinereal (see entire document, for instance, Table 7, structure 10 as well as Figure 1).  It is noted that compound A (see figure 1) is the structure of instant claim 12.  It is further noted that Maclean exemplifies the use of compound A in a volatile treatment of blueberries for treating Botrytis cinereal (see entire document, for instance, Table 17).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize a volatilized compound A for the treatment of blueberries to treat against Botrytis cinereal as taught by Maclean utilizing the method of treating fruit utilizing a volatilized compound for the purpose of treating against Botrytis cinereal as taught by Sholberg.  One would have been motivated to do so since Sholberg teaches a useful method for volatilizing and treating fruit for the treatment of Botrytis cinereal, wherein Maclean teaches an additional fruit, blueberries, that need to be treated against Botrytis cinereal, wherein Maclean teaches a particularly useful active for said treatment.  There would be a reasonable expectation of success since both references are directed to the volatilization of an active agent for the treatment of fruit against Botrytis cinereal.  
It is noted that fumigating with a heated vapor into a cooled chamber will result in solids forming, further, the particle size is based on the condensation of the vapor, as such, the particle size would be particularly small, and particularly when compound A from Maclean is utilized in the method of Sholberg, the particles formed would be the same as the instantly claimed particles.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,834,925. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent teaches more specifically the instantly claimed method steps.  As such, the broader teaching instantly claimed is taught by the narrower teaching of the patent document. 

Claims 1-6 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,021,881. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent teaches more specifically the instantly claimed method steps.  As such, the broader teaching instantly claimed is taught by the narrower teaching of the patent document.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TREVOR LOVE/Primary Examiner, Art Unit 1611